NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5601-18T1
                                                                    A-5602-18T1

PREETI SHARMA and
RAJKUMAR SHARMA,
her husband,

          Plaintiffs-Appellants,

v.

SKY ZONE, LLC, SKY ZONE
FRANCHISE GROUP, LLC,
CIRCUSTRIX HOLDINGS, LLC,
UDAAN NJ, INC., d/b/a SKY ZONE
INDOOR TRAMPOLINE PARK
HAMILTON, and RPSZ
CONSTRUCTION, LLC,

     Defendants-Respondents.
_________________________________

SAEDDA FARRAJ, a minor, by her
parents and guardians ad litem, SAEDD
FARRAJ, and SALHEAH FARRAJ,

          Plaintiffs-Appellants,

v.

SKY ZONE, LLC, SKY ZONE
FRANCHISE GROUP, LLC,
CIRCUSTRIX HOLDINGS, LLC,
UDAAN NJ, INC., d/b/a SKY ZONE
INDOOR TRAMPOLINE PARK
HAMILTON, and RPSZ
CONSTRUCTION, LLC,

     Defendants-Respondents.
_________________________________

            Argued telephonically April 22, 2020 –
            Decided June 4, 2020

            Before Judges Koblitz, Gooden Brown and Mawla.

            On appeal from the Superior Court of New Jersey, Law
            Division, Mercer County, Docket Nos. L-0930-19 and
            L-0931-19.

            David K. Chazen argued the cause for appellants
            (Chazen & Chazen, attorneys; David K. Chazen, on the
            briefs).

            Samuel G. John argued the cause for respondents
            (Wood Smith Henning & Berman, LLP, attorneys;
            Kelly A. Waters, of counsel and on the briefs, Jill A.
            Mucerino and Samuel G. John, on the brief).

PER CURIAM

      In these back-to-back appeals, which we consolidate for purposes of

issuing a single opinion, Preeti Sharma and her husband, Rajkumar Sharma,

(collectively, Sharma plaintiffs), and Saedda Farraj, a minor, by her parents and

guardians ad litem, Saedd Farraj and Salheah Farraj (collectively, Farraj


                                                                         A-5601-18T1
                                       2
plaintiffs), appeal from the July 15, 2019 Law Division order dismissing their

complaints with prejudice and compelling arbitration of their disputes with

defendants Sky Zone, LLC, Sky Zone Franchise Group, LLC, Circustrix

Holdings, LLC, Udaan NJ, Inc., D/B/A Sky Zone Indoor Trampoline Park

Hamilton, and RPSZ Construction, LLC (collectively, Sky Zone).1 We affirm

the order compelling arbitration.

      We glean these facts from the allegations contained in the complaints.

Sky Zone is an "indoor trampoline park" located in Hamilton Township. Sky

Zone is a self-proclaimed "fun fitness" recreational facility designed for

"workouts," which include "bouncing, flipping, and landing in a pit filled with

10,000 foam cubes." On June 30 and December 30, 2018, respectively, Saedda,2

age fifteen, and Preeti, age forty-one, "purchased admission" to Sky Zone and

"executed the Sky Zone Agreement" which "permitted [them] to use the

trampoline and other facilities and participate in the activities promoted by . . .

[d]efendants." While using Sky Zone's facility, Saedda "sustain[ed] an injury to


1
   Defendants allegedly "designed, constructed, franchised, owned, controlled,
maintained, operated, managed, trained, supervised, marketed, and solicited
business" for Sky Zone "by advertising its attractions, activities[,] and events
throughout . . . New Jersey and elsewhere."
2
  We use first names in this opinion for clarity and ease of reference and intend
no disrespect.
                                                                           A-5601-18T1
                                        3
the right knee requiring surgery with ACL reconstruction with autograft

hamstrings," and Preeti "sustain[ed] . . . displaced fractures of her left foot

requiring surgery with open reduction and internal fixation."

      Thereafter, the Sharma plaintiffs and the Farraj plaintiffs separately filed

complaints alleging they sustained "serious and permanent personal injuries" as

a result of defendants' "negligence, recklessness, gross negligence, wanton . . .

and intentional conduct" in the design and operation of Sky Zone. Plaintiffs also

alleged "[d]efendants' misrepresentations in the Sky Zone Agreement"

constituted "an unconscionable commercial practice, fraud, false pretense and

deception in violation of the New Jersey Truth-In-Consumer Contract, Warranty

and Notice Act, N.J.S.A. 56:12-14 and N.J.S.A. 56:12-15." On June 18, 2019,

defendants moved to dismiss the complaints with prejudice and compel

arbitration.   With defendants' consent, the motion judge granted plaintiffs'

request to consolidate the matters for purposes of the motion only.

      To support its motion to compel arbitration, defendants relied on the Sky

Zone Agreement, which is a participant agreement, release and assumption of

risks standardized form signed by all patrons, including plaintiffs, to gain

admission to Sky Zone. The agreement includes a "voluntary assumption of risk

acknowledgement" provision, acknowledging that patrons "are participating


                                                                          A-5601-18T1
                                        4
voluntarily [and] at [their] own risk," and that they could "die or become

paralyzed, partially or fully, through their use of the Sky Zone facility and

participation in Sky Zone activities." The agreement also includes a "release of

liability"   provision,   stating   that    patrons    "forever,    irrevocably    and

unconditionally release, waive, relinquish, discharge from liability and covenant

not to sue [Sky Zone]" for

             any and all claims . . . of whatever kind or nature, in
             law, equity or otherwise, . . . related to or arising,
             directly or indirectly, from [their] access to and/or use
             of the Sky Zone [f]acility, . . . including, without
             limitation, any claim for negligence, failure to warn or
             other omission, . . . personal injury, . . . [or] bodily harm
             ....

      Finally, the agreement includes an "arbitration of disputes" provision,

which plaintiffs acknowledged with a check mark, indicating they understood

that they were "waiving [their] right, and the right(s) of . . . minor child(ren) . . .

to maintain a lawsuit against [Sky Zone] . . . for any and all claims covered by

th[e a]greement." Further,

             [b]y agreeing to arbitrate, [plaintiffs] understand that
             [they] will not have the right to have [their] claim[s]
             determined by a jury . . . . Reciprocally, [defendants]
             . . . waive their right to maintain a lawsuit against
             [plaintiffs] . . . for any and all claims covered by th[e
             a]greement, and they will not have the right to have . . .
             claim(s) determined by a jury. ANY DISPUTE,
             CLAIM OR CONTROVERSY ARISING OUT OF OR

                                                                              A-5601-18T1
                                           5
              RELATING TO [PLAINTIFFS'] . . . ACCESS TO
              AND/OR USE OF THE SKY ZONE PREMISES
              AND/OR ITS EQUIPMENT, INCLUDING THE
              DETERMINATION            OF     THE        SCOPE    OR
              APPLICABILITY OF TH[E] AGREEMENT TO
              ARBITRATE, SHALL BE BROUGHT WITHIN ONE
              YEAR OF ITS ACCRUAL (i.e., the date of the alleged
              injury) FOR AN ADULT AND WITHIN THE
              APPLICABLE STATUTE OF LIMITATIONS FOR A
              MINOR        AND        BE      DETERMINED          BY
              ARBITRATION IN THE COUNTY OF THE SKY
              ZONE FACILITY . . . BEFORE ONE ARBITRATOR.
              THE ARBITRATION SHALL BE ADMINISTERED
              BY [JUDICIAL ARBITRATION AND MEDIATION
              SERVICES (JAMS)] PURSUANT TO ITS RULE 16.1
              EXPEDITED         ARBITRATION            RULES    AND
              PROCEDURES. JUDGMENT ON THE AWARD
              MAY BE ENTERED IN ANY COURT HAVING
              JURISDICTION.         THIS CLAUSE SHALL NOT
              PRECLUDE          PARTIES         FROM        SEEKING
              PROVISIONAL           REMEDIES          IN   AID    OF
              ARBITRATION           FROM        A       COURT     OF
                                                  [3]
              APPROPRIATE JURISDICTION. This [a]greement
              shall be governed by, construed and interpreted in
              accordance with the laws of . . . New Jersey, without
              regard to choice of law principles. Notwithstanding the
              provision with respect to the applicable substantive
              law, any arbitration conducted pursuant to the terms of
              this [a]greement shall be governed by the Federal
              Arbitration Act (9 U.S.C., Sec. 1-16).

        Additionally, the agreement contains a severability clause, providing

              This [a]greement constitutes and contains the entire
              agreement between [Sky Zone] and [plaintiffs'] . . . use
              of the Sky Zone [f]acility. There are no other

3
    The capitalized text of the agreement also appeared in bold print.
                                                                          A-5601-18T1
                                         6
            agreements, oral, written, or implied, with respect to
            such matters. . . . If any term or provision of th[e
            agreement] shall be held illegal, unenforceable, or in
            conflict with any law governing th[e agreement] the
            validity of the remaining portions shall not be affected
            thereby.

The agreement refers plaintiffs to a website to review "the JAMS Arbitration

Rules to which [plaintiffs] agree[d]."

      JAMS is "an independent alternative dispute resolution (ADR) and third-

party neutral services provider," consisting of "lawyers and retired judges who

serve as mediators or arbitrators (third-party neutrals)." On May 1, 2017, prior

to plaintiffs' execution of Sky Zone's agreement, in response to an inquiry by

JAMS's attorney, the New Jersey Advisory Committee on Professional Ethics,

Committee on the Unauthorized Practice of Law, and Committee on Attorney

Advertising determined that JAMS's operating procedure was not compliant

with New Jersey law because, as "third-party neutrals," JAMS's "lawyers and

retired judges . . . are providing legal services" and are therefore required to

"abide by the pertinent Court Rules and Rules of Professional Conduct."

      During oral argument on the motion, referring to the May 1, 2017 advisory

opinion, the parties agreed there was "no dispute" that JAMS was not "licensed

to operate in New Jersey." Thus, defendants posited that "the main issue" was

whether JAMS's unavailability "vitiate[d] the entire agreement to arbitrate."

                                                                        A-5601-18T1
                                         7
Arguing that it did not, defendants urged the court to compel arbitration because

the agreement did not specify that JAMS was the "exclusive[]" forum for

arbitration, the provision requiring arbitration was "in a separate sentence" from

the provision selecting "JAMS as a forum for arbitration," and there was "a

severability clause" that allowed "the remaining portions" of the agreement to

remain unaffected "if any part of" the agreement was deemed "unenforceable."

Defendants asserted that "under the case law, . . . if the arbitration forum is not

available, the [c]ourt can appoint an arbitrator."

      Plaintiffs countered that Kleine v. Emeritus at Emerson, 445 N.J. Super.
545, 552 (App. Div. 2016) controlled and mandated invalidating the entire

arbitration provision. As in Kleine, where the order compelling arbitration was

reversed because the exclusive arbitral forum was unavailable, plaintiffs

asserted that given JAMS's unavailability, "[t]here was no meeting of the minds

here" and "therefore the provision is void." Additionally, plaintiffs argued that

"[t]he arbitration provision itself . . . is unconscionable," and the "expedited

procedures" under the JAMS rules are unduly restrictive and unfair. Defendants

responded that plaintiffs' tangential claims regarding "the JAMS rules allegedly

being . . . improper, or the contract as a whole being void" are "questions under

the case law [that] have to be resolved by the arbitrator."


                                                                           A-5601-18T1
                                         8
      In an oral decision, the judge granted defendants' motion. Acknowledging

that "[t]he key issue" was "whether plaintiff[s] entered into a valid mutual

agreement to arbitrate any personal injury claims," the motion judge

painstakingly scrutinized the agreement, underscoring plaintiffs' assent

indicated by "placing a checkmark next to the . . . arbitration" provision, and

defendants highlighting portions of the arbitration provision by reciting them

"in bold print and caps." Applying the applicable legal principles, the judge

determined

             that the arbitration provision satisfies the rigorous tests
             set forth in the leading New Jersey precedent. . . .
             [H]ere, plaintiff[s] checked a marked box directly next
             to the arbitration provision of the agreement. Further,
             the language in the arbitration provision is clear and
             unambiguous to the extent that it indicates that it
             subjects the parties to arbitration and release of any
             rights to a trial by jury.

                   The language, though not perfect, provides and
             indicates clear evidence of mutual assent of the terms.

      Turning to plaintiffs' argument that the agreement was unenforceable

because of the unavailability of JAMS, relying on the reasoning in Khan v. Dell

Inc., 669 F.3d 350 (3d Cir. 2012), the judge found there was no unambiguous

expression of intent not to arbitrate in the event that the designated arbitral

forum was unavailable.       Thus, according to the judge, under the Federal


                                                                           A-5601-18T1
                                         9
Arbitration Act (FAA), 9 U.S.C. § 5, and the New Jersey Arbitration Act,

N.J.S.A. 2A:23B-11, the court was required to appoint a substitute arbitrator

upon the application of a party. To support this conclusion, the judge pointed

to the severability provision in the agreement as well as the provision

authorizing the parties to "seek provisional remedies" in aid of arbitration from

the court, which the judge interpreted as "including the appointment of an

arbitrator." Accordingly, the judge offered the parties an opportunity to jointly

select an arbitrator, otherwise, the court would make the selection. Additionally,

the judge determined that         plaintiffs' remaining arguments regarding

unconscionability and the contract's validity "must be determined by the

arbitrator" under Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440

(2006). The judge entered a memorializing order and this appeal followed.

      On appeal, plaintiffs argue that "[w]ithout a valid dispute resolution forum

in place, the arbitration provision [was] rendered void and unenforceable."

Plaintiffs contend that "[t]he decisions in Kleine and Flanzman[4] are

controlling," where this court "refused to compel arbitration because the

agreement did not specify the forum where the arbitration would be conducted



4
  Flanzman v. Jenny Craig, Inc., 456 N.J. Super. 613 (App. Div. 2018), certif.
granted, 237 N.J. 310 (2019).
                                                                          A-5601-18T1
                                       10
or, alternatively, describe a process for selecting a forum." Plaintiffs assert the

judge "erred in applying Khan" because "JAMS was unavailable at the time the

agreement was executed and through the time the trial court ruled on . . .

[d]efendants' [m]otion," thus "there was 'no meeting[] of the minds as to an

arbitral forum.'"

      We review orders compelling arbitration "de novo." Hirsch v. Amper Fin.

Servs., LLC, 215 N.J. 174, 186 (2013). Therefore, "we need not give deference

to the analysis by the trial court." Goffe v. Foulke Mgmt. Corp., 238 N.J. 191,

207 (2019) (citing Morgan v. Sanford Brown Inst., 225 N.J. 289, 303 (2016)).

"In reviewing such orders, we are mindful of the strong preference to enforce

arbitration agreements, both at the state and federal level." Hirsch, 215 N.J. at

186. "However, the preference for arbitration 'is not without limits.'" Id. at 187

(quoting Garfinkel v. Morristown Obstetrics & Gynecology Assocs., P.A., 168
N.J. 124, 132 (2001)).

      To determine "whether a valid agreement to arbitrate exists," a "court must

first apply 'state contract-law principles.'" Ibid. (quoting Hojnowski v. Vans

Skate Park, 187 N.J. 323, 342 (2006)). In that regard, "[a]n agreement to

arbitrate 'must be the product of mutual assent, as determined under customary

principles of contract law.'" Barr v. Bishop Rosen & Co., Inc., 442 N.J. Super.


                                                                           A-5601-18T1
                                       11
599, 605-06 (App. Div. 2015) (quoting Atalese v. U.S. Legal Servs. Grp., L.P.,

219 N.J. 430, 442 (2014)). "Mutual assent requires that the parties understand

the terms of their agreement." Id. at 606.

      Essentially, "[t]he key . . . is clarity; the parties must know at the time of

formation that 'there is a distinction between resolving a dispute in arbitration

and in a judicial forum.'" Id. at 607 (quoting Atalese, 219 N.J. at 445). "An

arbitration agreement that fails to 'clearly and unambiguously signal' to par ties

that they are surrendering their right to pursue a judicial remedy renders such an

agreement unenforceable." Id. at 606 (quoting Atalese, 219 N.J. at 444). Even

if an agreement contains unconscionable or otherwise unenforceable provisions,

a valid arbitration clause in a contract is severable and enforceable on its own.

Buckeye, 546 U.S. at 445; Delta Funding Corp. v. Harris, 189 N.J. 28, 46 (2006).

      In Kleine, the plaintiff filed a personal injury action against the operator

of a nursing facility "that moved to compel arbitration of [the] plaintiff's claims

based on a clause contained in plaintiff's admission agreement." 445 N.J. Super.

at 547. We reversed the order compelling arbitration because

            when the parties contracted, their exclusive forum for
            arbitration was no longer available; there being no
            agreement to arbitrate in any other forum, arbitration
            could not be compelled. In short, even assuming the
            clause was otherwise enforceable and consented to by
            plaintiff, there was no meeting of the minds as to an

                                                                            A-5601-18T1
                                       12
             arbitral forum if [the exclusive forum] was not
             available. As Atalese instructs, the party from whom
             such a provision has been extracted must be able to
             understand—from clear and unambiguous language—
             both the rights that have been waived and the rights that
             have taken their place. Because [the exclusive forum]
             was not available to administer the arbitration of this
             dispute at the time the contract was formed, or even at
             the time the trial court ruled on the application, the
             judge mistakenly compelled arbitration of plaintiff's
             personal injury claims against th[e] defendant.

             [Id. at 552-53 (citation and footnotes omitted).]

      Similarly, in Flanzman, we reversed the order compelling arbitration of

the eighty-two-year-old plaintiff's discrimination complaint against her

employer "because the parties failed to identify any arbitration forum and any

process for conducting the arbitration." 456 N.J. Super. at 617. We explained

that "[t]he mechanism or setting for the proceeding is important because the

rights associated with arbitration forums may differ depending on which forum

the parties choose, or on how they define the arbitral process." Ibid. By ignoring

"the subject altogether," we held that "the parties lacked a 'meeting of the minds'

because they did not understand the rights under the arbitration agreement that

ostensibly foreclosed plaintiff's right to a jury trial." Ibid.

      While we acknowledged that the facts in Kleine were similar, we noted

that the difference was that in Kleine, the parties had in fact designated an


                                                                           A-5601-18T1
                                         13
arbitral forum, albeit an unavailable one. Flanzman, 456 N.J. Super. at 622. We

emphasized that

              [o]ur opinion should not be misread to hold that the
              parties' failure to identify a specific arbitrator renders
              the agreement unenforceable. This is not a situation
              where on the one hand, the parties generally addressed
              in some fashion the process that foreclosed plaintiff's
              right to a jury trial, but on the other hand, simply failed
              to identify a specific method for selecting an arbitrator.
              If that were the case, either party arguably could have
              filed a motion under N.J.S.A. 2A:23B-11(a) [5] . . .
              asking the judge to appoint the arbitrator.

              [Id. at 623.]

        We pointed out that 9 U.S.C. § 5 6 of the FAA was similar to N.J.S.A.

2A:23B-11(a), and we referred to Khan, where the court determined that 9


5
    N.J.S.A. 2A:23B-11(a) provides:

              If the parties to an agreement to arbitrate agree on a
              method for appointing an arbitrator, that method shall
              be followed, unless the method fails. If the parties have
              not agreed on a method, the agreed method fails, or an
              arbitrator appointed fails or is unable to act and a
              successor has not been appointed, the court, on
              application of a party to the arbitration proceeding,
              shall appoint the arbitrator. An arbitrator so appointed
              has all the powers of an arbitrator designated in the
              agreement to arbitrate or appointed pursuant to the
              agreed method.
6
    9 U.S.C. § 5 provides:


                                                                            A-5601-18T1
                                         14
U.S.C. § 5 provided "a mechanism for substituting an arbitrator when the

designated arbitrator . . . is unavailable." Flanzman, 456 N.J. Super. at 625-26

(quoting Khan, 669 F.3d at 354).       In Khan, the court explained that "[i]n

determining the applicability of [9 U.S.C. § 5] when an arbitrator is unavailable,

courts have focused on whether the designation of the arbitrator was 'integral' to

the arbitration provision or was merely an ancillary consideration." 669 F.3d at

354. "In this light, the parties must have unambiguously expressed their intent

not to arbitrate their disputes in the event that the designated arbitral forum is

unavailable." Ibid. Otherwise, 9 U.S.C. § 5 "requires a court to address such

unavailability by appointing a substitute arbitrator" and a "contrary conclusion




            If in the agreement provision be made for a method of
            naming or appointing an arbitrator or arbitrators or an
            umpire, such method shall be followed; but if no
            method be provided therein, or if a method be provided
            and any party thereto shall fail to avail himself of such
            method, or if for any other reason there shall be a lapse
            in the naming of an arbitrator or arbitrators or umpire,
            or in filling a vacancy, then upon the application of
            either party to the controversy the court shall designate
            and appoint an arbitrator or arbitrators or umpire, as the
            case may require, who shall act under the said
            agreement with the same force and effect as if he or
            they had been specifically named therein; and unless
            otherwise provided in the agreement the arbitration
            shall be by a single arbitrator.
                                                                          A-5601-18T1
                                       15
is at odds with the fundamental presumption in favor of arbitration." Id. at 357.

See Hirsch, 215 N.J. at 186 (reinforcing "the strong preference to enforce

arbitration agreements, both at the state and federal level").

      Here, the agreement designates JAMS as the arbitral forum, and JAMS

Expedited Arbitration Rules as the applicable rules of procedure governing the

proceedings.    Thus, unlike Flanzman, an arbitral forum and a process for

conducting the arbitration were in fact selected by the parties. Further, unlike

Kleine, the agreement does not designate JAMS as the exclusive arbitral forum.

There is no language in the agreement indicating the parties' unambiguous intent

not to arbitrate the dispute if JAMS is unavailable, and no indication that the

designation of the arbitrator was integral to the arbitration provision . Indeed,

the agreement to arbitrate and the selection of JAMS as the arbitrator appear in

separate sentences, and the severability clause prescribes that if any term or

provision of the agreement is deemed unenforceable, "the validity of the

remaining portions shall not be affected thereby." See Delta Funding, 189 N.J.

at 46 (approving an "arbitration agreement's broad severability clause" and

finding that "if an arbitrator were to interpret all of the disputed provisions in a

manner that would render them unconscionable, . . . those provisions could be




                                                                            A-5601-18T1
                                        16
severed and . . . the remainder of the arbitration agreement would be capable of

enforcement").

      Further, the agreement specifies that "any arbitration . . . shall be governed

by the [FAA]," suggesting that in the event of JAMS's unavailability, 9 U.S.C.

§ 5's mechanism for appointing a replacement arbitrator when the designated

arbitrator is unavailable shall apply. As we stated in Flanzman, "if after having

generally identified a forum — that is they have reached mutual assent — [the

parties] still remain unable to appoint a specific arbitrator, then they arguably

can make the appropriate application to the court for that purpose." 456 N.J.

Super. at 630. We conclude the parties here "reached a 'meeting of the minds'

as to what rights replaced the right to a jury trial," id. at 629, and entered into a

valid and enforceable arbitration agreement.           Thus, the judge correctly

compelled arbitration, and, as requested by defendants, determined that she

would select an arbitrator if the parties were unable to agree on one as required

under 9 U.S.C. § 5.

      Plaintiffs also argue that applying "the JAMS Rule 16.1 expedited

procedures" specified in the agreement "to a complex personal injury case, such

as this, is unconscionable and intended to give . . . [d]efendants unfair advantage




                                                                             A-5601-18T1
                                        17
in the dispute resolution process."7 Plaintiffs contend that because they "have

virtually no chance of achieving justice under the expedited JAMS rules ,"

"[d]efendants' effort, through an arbitration provision, to restrict discovery in a

personal injury case, where negligence, gross negligence and wanton willful

conduct are alleged, should be found to be unconscionable and unenforceable

by the [c]ourt."

      New Jersey law explicitly allows for contracting parties to select the

arbitral forum and the type of procedure to govern the resolution of the dispute.

See Perini Corp. v. Greate Bay Hotel & Casino, Inc., 129 N.J. 479, 490 (1992)


7
   While JAMS's procedural rules place certain limitations on discovery, there
are exceptions conferring wide latitude upon the arbitrator to override the limits
and allow for broader discovery as necessary. Specifically, JAMS Rule 16.2(b)
outlines the procedure for document requests and provides that such requests
must (1) "be limited to documents that are directly relevant to the matters in
dispute or to its outcome;" (2) "be reasonably restricted in terms of time frame,
subject matter and persons or entities to which the requests pertain;" and (3) "not
include broad phraseology such as 'all documents directly or indirectly related
to.'" JAMS Rule 16.2(c) also limits electronic discovery to "sources used in the
ordinary course of business," but allows parties to request other electronic
documents based on "a showing of compelling need." Under JAMS Rule
16.2(d), depositions should be limited to one "per side," but the arbitrator may
determine, "based on all relevant circumstances, that more depositions are
warranted." JAMS Rule 16.2(e) permits written expert reports and expert
depositions "for good cause shown." Finally, under JAMS Rule 16.2(g),
discovery should not exceed "seventy-five . . . calendar days after the
[p]reliminary [c]onference" or "one hundred five . . . calendar days for expert
discovery (if any)." However, "[t]hese dates may be extended by the [a]rbitrator
for good cause shown."
                                                                           A-5601-18T1
                                       18
(explaining that, in agreeing to arbitrate disputes, "[p]arties can agree to follow

. . . the usual trial-type format, or they can agree to any other type of procedure

to resolve the dispute"); State Farm Guar. Ins. Co. v. Hereford Ins. Co., 454 N.J.

Super. 1, 6-7 (App. Div. 2018) ("Parties, of course, can contract for specific

procedures to govern their arbitration" and "can incorporate into their contract

by reference rules of arbitration organizations to govern their arbitration

proceedings.").

      Nonetheless, having determined that the arbitration provision is

enforceable, plaintiffs' argument regarding the unenforceability of the

agreement based on the unconscionability of JAMS's expedited procedures

should be decided by the arbitrator. See Buckeye, 546 U.S. at 449 ("We reaffirm

. . . that, regardless of whether the challenge is brought in federal or state court,

a challenge to the validity of the contract as a whole, and not specifically to the

arbitration clause, must go to the arbitrator.").

      However, we agree with plaintiffs that the judge erred in dismissing their

complaints with prejudice in conjunction with compelling arbitration.             See

GMAC v. Pittella, 205 N.J. 572, 582 n.6 (2011) ("[T]he Uniform Arbitration

Act only provides for stays, rather than dismissals, of actions pending

arbitration." (citing N.J.S.A. 2A:23B-7(g))); Alfano v. BDO Seidman, LLP, 393


                                                                             A-5601-18T1
                                        19
N.J. Super. 560, 577 (App. Div. 2007) ("[U]nless it can be said with positive

assurance that an arbitration clause is not susceptible of an interpretation whi ch

would cover the dispute at issue, then a stay pending arbitration should be

granted." (alteration in original) (quoting Jansen v. Salomon Smith Barney, Inc.,

342 N.J. Super. 254, 257-58 (App. Div. 2001))). Therefore, we remand the

matter to the trial court to enter an amended order staying the action pending

arbitration.

      Affirmed in part; remanded for the entry of an amended order consistent

with this opinion. We do not retain jurisdiction.




                                                                           A-5601-18T1
                                       20